TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00072-CV


    Maplewood Ventures, L.L.C.; Edward Boehm, Individually; and Stephanie Boehm,
                               Individually, Appellants

                                              v.

                             Gold Coast Ventures, Inc., Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-20-002790, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Maplewood Ventures, L.L.C.; Edward Boehm, Individually; and

Stephanie Boehm, Individually have filed an agreed motion to dismiss this cause. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellants’ Motion

Filed: June 4, 2021